Order and judgment (one paper), Supreme Court, New York County (Joan Lobis, J.), entered October 5, 2000, inter alia, awarding respondent mother sole custody of the parties’ child with liberal visitation to petitioner father, unanimously affirmed, without costs.
The record amply supports findings that a deterioration in the parties’ relationship has made a prior joint custody arrangement no longer feasible, and that the mother’s sole custody is in the child’s best interests (see, Eschbach v Eschbach, 56 NY2d 167; Matter of Thayer v Ennis, 292 AD2d 824). We reject the father’s argument that the hearing court failed to give proper weight to evidence that he is more devoted to the child’s educational development and that his residence allows the child to attend a “magnet” school. The evidence in that regard was explicitly discussed in the hearing court’s decision, and no basis exists for disturbing its finding that the totality of the circumstances, including the quality of the schools where the mother lives, warrants the mother’s sole custody (see, Eschbach v Eschbach, supra at 172, 173-174). The parties’ acrimonious relationship renders impractical the father’s alternative suggestion that he be given joint authority to decide educational issues. Concur—Nardelli, J.P., Sullivan, Ellerin, Lerner and Rubin, JJ.